A. LEON HIGGINBOTHAM, Jr., Chief Judge,
concurring in part and dissenting in part.
In this case, the majority affirms the district court’s summary judgment order on the basis of the court’s opinion in the companion case of E.E.O.C. v. Westinghouse Electric Corp., 907 F.2d 1354 (3d Cir.1990). I concur in part and dissent in part from the court’s opinion here for the reasons expressed in my partial dissent in 907 F.2d 1354.
ORDER
Sept. 27, 1990.
Pursuant to Fed.R.App.P. 41(a), it is hereby ORDERED that the mandates in the above matters are STAYED, pending disposition of the Petitions for Panel Rehearing submitted by the Equal Employment Opportunity Commission.